Title: From Thomas Jefferson to Arthur S. Brockenbrough, 2 November 1821
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Dear SirMonticello
Nov.2.21.I met mr Oldham yesterday on my return from the University, and he delivered his complaints for want of money. I told him he should be paid on a settlement of his accounts, and that if you could not agree together I knew that you would arbitrate. he writes me to-day that you do not think yourself at liberty to agree to any arbitrators but mr Divers & mr. Minor. certainly my confidence in their judgment and independance is very strong, yet I leave the naming arbitrators wholly and entirely to yourself; and as these differences with the workmen must be settled at last, I believe the sooner the better, by any fair arbitrators, and we must acquiesce in their decision. I salute you with friendship and respect.Th: JeffersonP.S. a mutual negative on the choice of arbitrators would I think be fair & proper but do in this as you please